252 S.W.3d 425 (2004)
Jerome K. WADE, Appellant
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-04-00076-CV.
Court of Appeals of Texas, Houston (1st Dist.).
April 8, 2004.
Jerome K. Wade, Austin, TX, pro se.
Linda A. Acevedo, Assistant Disciplinary Counsel, State Bar of Texas, Austin, Jennifer A. Hasley, Assistant Disciplinary Counsel, Houston, TX, for appellee.
Panel consists of Justices TAFT, NUCHIA, and JENNINGS."

MEMORANDUM OPINION
PER CURIAM.
Appellant Jerome K. Wade has neither established indigence, nor paid all the required fees. See TEX.R.APP. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see also TEX. GOV'T CODE ANN. §§ 51.207, 51.941(a), 101.041 *426 (Vernorv Supp.2004) (listing fees in court of appeals); FEES CIV. CASES B(1), (3) (listing fees in court of appeals). After being notified that this appeal was subject to dismissal, appellant Jerome K. Wade did not adequately respond. See TEX.R.APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
The appeal is dismissed for nonpayment of all required fees. All pending motions are denied.